€>L¢O, sz-M

COURT OF CRIMINAL APPEALS

AUSTIN TEXAS ~
`RECE\\/ED \N
comm 0\= ch\M\NAL APPEALS
INRE:DARRELL W.HOGAN TDCJ~ID#lOi4834 `-
CRIMINAL CAUSE NO.ll/ZZO BEC 28 2815

WR-56/734-O4

Abe\ Acosta.»C\erk

SUBPEONA DUCES TECUM

This Court Order Adjuge and Decree that a Subpeona Duces Tecum

is Hereby;
DENIED GRANTED

And further Order in Subpeona PRODUCTION of Records that the

TDCJ-ID MAILRROM SUPERVISOR AT POLUNSKY UNIT 3872 FM 350 SOUTH
LIVINGSTON TEXAS 77351 PRODUCE FROM THE LEGAL'MAILLOG SYSTEM*
AT THE PRISON SYSTEM ALL LEGAL OUTGOING MAIL DATES FOR:
DARRELL W HOGAN#lOl4834 MADE TO WASHINGTON COUNTY TEXAS

CLERK TAMMY BRAUNER lOO E MAIN St.Rm 304 Brenham Texas 77836.
AND PROVIDE THE SAME TO THIS COURT ON DATE.

EXECUTED BY THE HONORABLE PRESIDING

 

 

PRESIDING JUDGE

RECE|VED \\\|
COURT OF CR|M\NAL APPEALS

DEC 28 2015

Abe| Acosta, C|erk

pro se petitioner7

inre;wr-56,734-O4 ‘

POLUNSKY UNIT 3872 FM 350 SOUT§A
LIVINGSTON TEXAS 77351

MAILING ADDRESS

COURT OF CRIMINAL APPEALS
CLERK:Abel Acosta/

Cl€rk/

Please file this Motion enclosed for
COURT OF CRIMINAL APPEALS ORDER OF SUBPEONAN DUCES TECUM C.C.P
ART 24.01.(a),(l),(D),(E);Art 24.02 on the courts Docket in the
above cause and provide me with a return receipt.
thank you for your assistance in this matter.

Sincerely/

low

    

THE COURT OF CRIMINAL APPEALS

AUSTIN TEXAS

INRE:WR-56,734-O4

Tr.Ct.No ll,220
PRO SE petitioner
Darrell W.Hogan
VS
THE STATEYOFNTEXAS
RESPONDENT

MOTION:FOR COURT OF CRIMINAL APPEALS

ORDER OF SUBPEONA DUCES TECUM
C.C.P. Art24.0l. (a) (l) (D)?(E)
Art 24.02.

TO THE HONORABLE COURT OF APPEALS PRESIDING:
Comes now Darrell W.Hogan the pro se petitioner and would move
this court as follows7

I
PROCEDURAL HISTORY

In the above cause Number,the petitioner pro se brought a Habeas
Corpus for the State Judicial District Court 21st CRIMINAL
DISTRICT COURT WASHINGTON COUNTY TEXAS.

II
The 21st JUDICIAL DISTRICT COURT FOR WASHINGTON COUNTY TEXAS FAIL
TO COMPLY WITH TIME ALLOTED STATUTES UNDER CRIMINAL CODE OF
PRocEDURE¢ART 11.07§ 3 (a),(b),(c) the vapplicant then filed a
Mandamus in the above cause which this court granted see Court
DOCKET SHEET FOR COURT OF CRIMINAL APPEALS MANDAMUS FILING UNDER
CRIMINAL CODE OF PROCEDURE ART 4.04..

III.
The Court of Criminal Appeals Ordered that the courts 21st
JUDICIAL District of washington County Texas show cause of failur
to comply with C.C.P.ART ll.O7§3.0n December 8th 2015 A.D. the
ZlSt JUDICIAL DISTRICT COURT Of WASHINGT COUNTY TEXAS Submit
this court with Supplemental Clerk's Record.

IV.
SHOW FOR CAUSE:
The petitioner Darrell.Hogan contest that the let Judicial
District Court of Washington County Texas is OBSTRUCTING
vJUSTICE in tampering with all submitted legal Documents
in the cause brought in Application ll.O7 in the instant case
where (A) the petitioner Obtained EXCULPATORY EVIDENCE OF A
WlTNESS UNDER SWORN AFFIDAVIT:REGGIE WATSON who'atteSt tO the
facts that not only did he the affiant have knowledge of the
facts in cause no ll,220 but also further attested that he
Reggie Watson himself committed the crime offense of cause
number ll,220 in which the petitioner had been convicted of
by use of coercion of both Detectives and D.A Charles sebastian
failure to disclose evidence which was exculpatory on behalf
of the petitioner named in the instant case.

V
Charles Sebastian was the prosecutor in the instant case who
withheld evidence of Reggie watson the sworn Affiant presented
as evidence in this cause.Charles Sebastian was terminated from
office as prosecutor for his failure to disclose evidence in the
highly publicized case of Anthony Grave who was later exonerated
from Death Row capitol Punishment Conviction.

VI.
Because the 21st District Court of Washington County Texas
refuse to refrain from Obstruction of Justice by damaging,
losing or destroying the Records File of both ll.O7 Application
and the Evidence and Memorandum in this cause ll,220.The petition
mOVeS this Court tO EXECUTE INVESTIGATION UNDER THE MAILBOX`
RULE TO ESTABLISH THE FACTS OF HIS THE PETITIONERS LEGAL MAILING
OF THE APPLICATION OF HABEAS CORPUS 11.07 ART;ITS MEMORANDUM,AND
THE SWORN AFFIDAVIT REGGIE WATSON WHICH WAS FILED IN THE INSTANT
CASE.

VII.

THE PETITIONER IN THE INSTANT CASE WOULD SO MOVE THIS COURT TO
SUBPEONA DECUS TECUM ORDER EXECUTED UPON THE WITNESS:TDCJ~ID
UNIT MAILROOM SUPERVISOR AT ALLEN B POLUNSKY UNIT 3872 FM 350
SOUTH LIVINGSTON TEXAS 77351 tO PROVIDE THIS COURT WITH THE
LEGAL'MAILROOM LOG OF ALL THE PETITIONERS LEGAL MAILING SENT
TOCLERK OF WASHINGTON_COUNTY TEXAS IN CAUSE Number 111220 THAT
THIS COURT MAY ASCERTAIN THE FACTS FROM THIS RECORD AND THE
CLERKS SUPPLEMENTAL RECORD THERETO IN THE INSTANT CASE.

VIII.
THE MAILROOM RULE WHICH FOOLOW THE PROCEDURE TO INVESTIGATE IS
PROVIDED UNDER PRISON SYSTEM FOR RECORDING LEGAL MAIL SEE NOW
FERNANDEZ V Artuz,402 F.3d lll,ll4/ll6 (2d Cir.2005); ALSO SEE
Causey v Cain 450 F3d 601,606-07 (5th Cir 2006)(Holding on the
use and investigative measure of the Prison Mailroom system).

IX.

REQUESTED RELIEF
Wherefore Premises Considered,the petitioner Darrell Hogan

Prays that this Court grant relief and Order EXECUTION OF
SUBPEONA DUCES TECUM Under CRIMINAL CODE OF PROCEDURE ARTICLE
24.01.(a) (l) (D);(E);Art 24.02. and Order TDCJ-ID MAILROOM
SUPERVISOR AT POLUNSKY UNIT 3872 FM 350 SOUTH LIVINGSTON TEXAS
77351 TO PROVIDE THIS COURT WITH LEGAL MAIL LOG SYSTEM AND ITS
LEGAL MAILING DATES FOR THE PETITIONER WHICH ADDRESS EXCLUSIVELY
THOSE LEGAL MAILING FOR AND TO WASHING COUNTY CLERK AT:

DISTRICT CLERK Tammy Brauner 100 E.MAIN St.RM 304 BRENHAM TEXAS
77834 and in this courts ASCERTAINING THE FACT if it finds that
the 21st JUDICIAL DISTRICT COURT WASHINGT COUNTY TEXAS in the
instant has loss /damaged,destroyed the Record of ll.O7 Applicati
filing in the instant case and its evidence provided the petition
request further relief Vacating the JUDGEMENT.IN THIS CAUSE

UNDER TRAP 34.6 F.

DULY EXECUTED IN THE SAME ON THIS THEQ&DAY OF DECEMBER 2015.

S/@¢Ai